Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (NPL Doc, “Graphics Gems Revisited”) in view of Sturm et al. (NPL Doc, “A unified GLTF/X3D extension to bring Physically-Based Rendering to the Web”).

As per claim 1, Guy teaches the claimed:
1. A method comprising: 
(The visualization data is obtained in section 6.1 in the 5th and 6th paragraphs.  The visualization data includes the materials in the chart in the 5th paragraph and other properties of the gemstone (the 3D item) including geometric properties); 
identifying, by the device and from the visualization data, one or more materials of the three-dimensional item (This feature is taught in section 6.1 in the 5th paragraph where the type of 3D gemstone (3D item) material is determined along with other parameters used for that material for rendering gemstones during experiments.  These system parameters including material are used in the rendering experiments performed by the reference, e.g. section 6.1 in the 5th paragraph recites “We detail in the table below the parameters we used for our experiments …”); 
generating, by the device and based on the visualization data, physically based rendering data for the one or more materials of the three-dimensional item (Guy in section 1, in the last paragraph “In section 3 we present a physical model for the behavior of light in colored gemstones. The importance of each phenomenon is then examined with a correct order of priority in terms of visual impact in Section 4, in order to derive a model suitable for hardware implementation.”)

Guy alone does not explicitly teach the remaining claim limitations.
However, Guy in combination with Sturm teaches the claimed:
forming, by the device, a container that includes the visualization data and the physically based rendering data, wherein the visualization data is stored using a file format that does not support the physically based rendering data (Sturm teaches this feature on page 121 in the 3rd paragraph in section 6.1 where they refer “glTF extension” and the code at the end of section 6.1 which shows that the “glTF extension” includes material data as well.  This glTF extension corresponds to the claimed “container” because it contains a set of data used to help define the visualization data including material and other model properties, e.g. please see Sturm where it states “We drafted a glTF extension, written against glTF version 1.0, which expands the glTF material schema by adding a new identifier for the technique property (”PBR”) and specifying our model’s properties (color, metallic, and roughness) within the values property used in our material description.”  Sturm in section 3, 1st paragraph indicates that PBR stands for “Physically-based rendering (PBR)”.
In this instance, the “glTF version 1.0” with the “glTF” extension corresponds to the claimed “wherein the visualization data is stored using a file format that does not support the physically based rendering data” because this extension is needed in order to allow the glTF to support the physically based rendering data.
Also please see Sturm in section 6.1, 1st paragraph “glTF 1.0 doesn’t specify a shading model for materials but relies instead on GLSL shader code and parameters (uniforms)” and 3rd paragraph “We drafted a glTF extension, written against glTF version 1.0, which expands the glTF material schema”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the container to store the visualization data in the file format as taught by Sturm with the system of Guy.  Sturm teaches the advantage to this feature is that this allows the physically based rendering data to be transmitted and stored without being highly dependent on the shader code of a particular renderer and to improve compatible across
rendering engines (Sturm in section 6.1, 1st paragraph and in the abstract of Sturm).


As per claim 2, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Sturm teaches the claimed:
2. The method as in claim 1, wherein the file format is one of: graphics language (GL) Transmission Format ( glTF), GL Transmission Format Binary (glB), Universal Scene Description (USDZ) format, or Filmbox (FBX) format (Sturm teaches this feature on page 121 in section 6, 1st paragraph where they refer adding an extension over the web glTF file format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the file format to be a graphics language (GL) Transmission Format (glTF) as taught by Sturm with the system of Guy because this format has data structures similar to the ones used in OpenGL and it allows for expansion of the any part of the original format (Sturm in section 2, 2nd and 4th to last paragraphs in the section).


As per claim 3, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Sturm teaches the claimed:
3. The method as in claim 1, wherein forming the container comprises: inserting, by the device, the physically based rendering data directly into a file having the file format in a free-form extras field of the file (Sturm teaches this feature on page 121 in the 3rd paragraph in section 6.1 where they refer to using the “glTF extension” to insert data directly into a file having the file format and the code at the end of section 6.1.  Sturm teaches of the claimed “in a free-form extras field of the file” in section 6.1, 3rd paragraph and in section 2, 4th to last paragraph in section where the file format (GL Transmission Format (glTF)) allows expansion of any part of the original format.  This expansion allows for the free-form extras field of the file which allows the additional physically based rendering data to be directly inserted into a file).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the physically based rendering data directly into a file having the file format in a free-form extras field of the file as taught by Sturm with the system of Guy in order to make implementation of the their system faster and more simplified.  This allows implementation to be faster and more simplified by using an existing 3D object transmission format that allows for expansion of its original format (Sturm in section 2, 4th to last paragraph).


As per claim 4, Guy teaches the claimed:
4. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises an index of refraction (In section 1, 5th paragraph “Our system introduces new possibilities of observing virtual gemstones: not only can the viewing conditions be changed in real time but also the physical properties (e.g., color, refractive index) and even the geometry of the stone” and on page 232, towards the middle of the 2nd col where it states “… n1 the refractive index”).


As per claim 5, Guy teaches the claimed:
5. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises high dynamic range (HDR) data (Guy in section 5, 2nd to last paragraph “As illustrated in the result section, rendering gemstones needs to deal with high dynamic range lighting and rendering. All computations are thus performed with floating point values and a final tone reproduction pass (3) turns the result of pass (2) it into a 8-bits rgb image. Pass (1); (2) and (3) are detailed in Sections 5.1, 5.2 and 5.3.” and Guy in the paragraph below figure 9 where it states “The incoming light is represented using a HDR cube-map composed of three traditional 4x8-bits cube-maps”).


As per claim 8, Guy teaches the claimed:
8. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises tonemapping data (Please see the top middle portion of figure 9 where they incorporate and use “Tone mapping parameters”).

As per claim 9, Guy teaches the claimed:
9. The method as in claim 1, wherein generating the physically based rendering data comprises: computing reflected and refracted light for the one or more materials using one or more Fresnel equations (Guy teaches this towards the end of section 3.1 where a set of Fresnel coefficients are determine by using the Fresnel formulas (Fresnel equations).  Guy teaches of computing reflected and refracted light by calculating terms with both the t and r subscripts where Guy at the top of the 1st col on page 233 states “We take the convention that subscripts t and r stand for transmitted and reflected fields”.  Guy in section 3.1, 1st paragraph states that they calculate these values for crystal-structured materials).

As per claim 10, Guy teaches the claimed:
(This feature in section 6.1 in the 5th paragraph where the type of 3D gemstone (3D item) material is determined along with parameters used for that material).

As per claim 11, Guy teaches the claimed:
11.  The method as in claim 10, wherein generating the physically based rendering data comprises: rasterizing a front face of the gem as if it were opaque; and performing ray tracing starting at the front face (Guy teaches this feature in section 5.2, 2nd paragraph, e.g. where they state “At a given level k > 0, a P-buffer is filled with the result of the internal reflection
fragment program …At level 0 the external reflection fragment program is used instead, for adding the result of the previous calls seen by refraction, with the light reflecting on the faces directly visible” and please see Guy in figure 7 where level 0 of the facet tree corresponds to containing the front face F1 of the gem.
	In this instance, the front face of the Gem F1 is rasterized as if it were opaque because an external reflection fragment program is used instead of the internal reflection fragment program.  By considering the light as being reflected externally from the front face of the gem, the front face of the gem is rasterized as if it were opaque).

As per claim 16, Guy alone does not explicitly teach the claimed limitations.
However Guy in combination with Sturm teaches the claimed:
16. The method as in claim 1, wherein the one or more materials comprise a metal (Sturm teaches this feature in figure 1 where it shows examples of a 3D item with metal materials).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Guy would have to have some type of tangible non-transitory computer-readable medium present in order to function and run on a computer as described by the reference.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Zhou et al. (Pub No. 2018/0285674 A1).

As per claim 6, Guy alone does not explicitly teach the claimed limitations.
However, Guy in combination with Zhou teaches the claimed:
6. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises bloom data (Zhou teaches of including bloom data for the physically based rendering data in paragraph [0039] and in [0106], e.g. where Zhou in [0106] states “S2025: Performing the bloom processing, including: outputting a blooming part of the target objects into a map, performing blur processing on pixels of the blooming part”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the physically based rendering data for the one or more .  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Rouet et al. (Pub No. 2014/0218390 A1).

As per claim 7, Guy alone does not explicitly teach the claimed limitations.
However, Guy and Sturm in combination with Rouet teaches the claimed:
7. The method as in claim 1, wherein the physically based rendering data for the one or more materials comprises anti-aliasing data (Rouet teaches this feature in paragraph [0048] “For some applications it is acceptable for multiple samples to contribute to the anti-aliased color stored for a pixel … When it is acceptable for multiple samples to contribute to the anti-aliased color for a pixel, the stencil buffer is not needed to perform anti-aliasing“).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the physically based rendering data to comprise anti-aliasing data as taught by Rouet with the system of Guy as modified by Sturm in order to increase the quality of the color and texture data on the object.  For example, the anti-aliasing data allows the pixels along curves and edges of the texture or object to appear smoother and less jagged.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of .

As per claim 13, Guy teaches the claimed:
13. The method as in claim 11, wherein generating the physically based rendering data further comprises: 
sampling an environment map associated with the gem (Guy teaches this feature in section 5.2, 3rd paragraph where a HDR cube-map (an environment map) is sampled and is associated with the gem because this HDR cube-map represents incoming light).

Guy alone does not explicitly teach the remaining claim limitations.
However, Guy and Sturm in combination with Hui teaches the claimed:
assessing refracted light rays that exit the gem (Hui shows a case where refracted light rays exit the gem in figures 1 and 2, e.g. in figure 1 the refracted light rays exit in directions D2 and D3.  Also please see Hui in section 3, 1st paragraph where they refer to “The refractive rendering algorithm” and in section 3, 2nd paragraph “In the pre-computation stage, the directions of rays and the positions at which the rays intersect the transparent object are calculated by a ray tracer.”  The refracted light rays that exit the gem are accessed when the ray tree is accessed in figure 4, e.g. rays T2, T3, and T4 exit the gem in figure 3.  The rays in the ray tree are accessed during rendering, e.g. please see Hui in section 4, 1st paragraph); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assessing refracted light rays that exit the gem with the system of Guy as modified by Sturm in order to compute the pixel values for these light rays as they .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Kurz et al. (Pub No. 2019/0362539 A1).

As per claim 17, Guy alone does not explicitly teach the claimed limitations.
However, Guy and Sturm in combination with Kurz teaches the claimed:
17. The method as in claim 16, wherein generating the physically based rendering data comprises: rasterizing the visualization data using a parameter that quantifies a degree of metalness of the one or more materials (Kurz teaches this feature in paragraph [0069] where they refer to “… The reflectivity of the CGR object 155 may be determined based on a user selection or adjustment, an input received by the system, or may otherwise be associated with the CGR object 155 itself, e.g., the material composition or properties of the CGR object 155 such as the material roughness, the material metalness, the material glossiness, the material specularity, or any other Physically Based Rendering (PBR) or Physically Based Shading (PBS) material properties” and Kurz in the abstract “… In order to render a reflective surface of the CGR object, one exemplary implementation involves synthesizing an environment map of a CGR environment representing a portion of a physical scene based on observed characteristics of the physical scene”).
	It would have been obvious to one of ordinary skill in the art before the effective filing .


Claims 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guy in view of Sturm in further view of Upadhyay et al. (Pub No. 2018/0190003 A1).

As per claim 18, Guy alone does not explicitly teach the remaining claim limitations.
However, Guy in combination with Sturm and Upadhyay teaches the claimed:
18. The method as in claim 1, further comprising: providing the container to an endpoint client (Sturm in section 6, 1st paragraph teaches of providing the glTF extension (the container) to an endpoint client by transmitting this data over the web) via an online application (While Sturm in section 6, 1st paragraph teaches of providing the glTF extension (the container) to an endpoint client by transmitting this data over the web, Sturm is silent about using the claimed “online application” per se.  Upadhyay teaches of this feature towards the end of [0054], e.g. where they refer to “… Likewise, the client computing system 300 may communicate the servers for an online application store or developer servers to obtain definition files for a 3D environment, e.g., an immersive virtual reality game”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container to an endpoint client as taught by Sturm with the system of Guy in order to allow computers over a network to communicate and share a st paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the online application as taught by Upadhyay with the system of Guy as modified by Sturm in order to provide an online store application where servers can store and distribute the 3D model data to a plurality of client devices (Upadhyay in the 2nd half of [0054]).  


As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Guy would have to have some type of processor and memory present in order to function and run on a computer as described by the reference.  
Guy does not teach of the claimed “one or more network interfaces” per se.  Upadhyay teaches of this claimed feature towards the end of paragraph [0055] “… In some implementations, the client computing system 300 includes … a network interface 314 “.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system to include one or more network interfaces as taught by Upadhyay with the system of Guy as modified by Sturm in order to provide a system in which information may be communicated and shared between the client device and other computers located remotely across the network.


Response to Arguments
	Applicant's arguments filed Dec 27, 2021 have been fully considered but they are not 

Applicant argues:


    PNG
    media_image1.png
    259
    824
    media_image1.png
    Greyscale


…


    PNG
    media_image2.png
    178
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    284
    801
    media_image3.png
    Greyscale

(middle of page 7 to the top of page 9 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper.  The prior art rejection under 35 USC 103 maps the claimed “visualization data” to both the materials in the chart and other geometry properties of the gemstone models (in section 6.1 in th and 6th paragraphs).  The rejection is based upon the claimed “visualization data” as corresponding to the set of data initially defined in section 6.1, 5th and 6th paragraphs in Guy that is used to later produce a physically based rendering of the gemstone.  Thus, in Guy the claimed “visualization data” corresponds to the both “system parameters” as well as the geometric model (including symmetries, distance, planarity constraints), and the manually created mesh model of the stone.
This set of data in Guy in section 6.1, 5th and 6th paragraphs depicts the 3D item which is the 3D gemstone.  The Examiner would respectfully argue that the one or more materials of the 3D item (e.g. a 3D gemstone) are identified when these system parameters in section 6.1 of Guy are later read (or referenced) in order to create the visual image renderings of the manually designed gem mesh model.  Guy in section 6.1 in the 5th paragraph states that the “system parameters” (which includes materials) are used for their experiments.  For example, please see where Guy in section 6.1, 5th paragraph states “We detail in the table below the parameters we used for our experiments”. 
Other portions of the Guy reference goes into more details about their experiments.  Mainly, these experiments are creating physically-based visual renderings of the visualization data (that includes both the “system parameters and “geometric model) to compare these renderings against real-photographs of the gemstones.  For example, please see the Guy reference in section 6.2 in the paragraph titled “Comparison to real images” where they refer to: “On the top-right of Figure 11 one can see a comparison between a simulated tourmaline and a picture of a real one. The simulation was performed using the absorbance values and the geometric model displayed in Section 6.1” (emphasis added).  Guy in figure 11 presents more of their gemstone rendering experiments where they perform rendering on gemstones with the rd paragraph).  In order to produce these different renderings for the various types of gemstones in the experiments of figure 11 in Guy, the material to be rendered for each 3D gemstone would have to be identified in order to perform the rendering simulation using the correct properties and colors for that gemstone material.  The material is identified during the experiment because each gemstone has difference absorbance values.
 
Applicant’s arguments in particular state that: “However, because Guy manually designs each mesh so as to correspond to a specific, pre-determined type of gemstone, Guy cannot be construed as identifying one or more materials of a three-dimensional item from the visualization data of the item, as presently claimed. What Guy teaches is actually the opposite: identifying the visualization data from the material of the three-dimensional item.” (bottom of page 8 in the filed response, emphasis added).
In this passage, the Applicant appears to equate the claimed “visualization data” to only the manually designed mesh for the gemstone in the 6th paragraph in section 6.1 of Guy without including any “System parameters” in the visualization data (where the system parameters including material are taught in the 5th paragraph in section 6.1 of Guy).    
In response, the Examiner would respectfully argue that this was not how the prior art was being interpreted in the 35 USC 103 rejection as presented in the previous office action.  In contrast, the 35 USC 103 rejection equated the claimed “visualization data” as correspond to both the “Geometric model” of the mesh and the system parameters (including materials) as mentioned in section 6.1, in the 5th and 6th paragraphs of Guy.  
The Examiner respectfully would argue that nothing in the claim language of claim 1 “depicts a three-dimensional item”.  The Examiner would respectfully argue that the combination of the “System parameters” (which includes material and color properties of the gemstone) along with the geometric model of the gemstone together visually depict the 3D item (i.e. the gemstone).  Thus, this combination of information in the 5th and 6th paragraphs of Guy together makes up the claimed “visualization data” as is required by the claim language of claim 1.  Nothing in claim 1 forbids the claimed “visualization data” from including “System parameters” such as material types.  
Further, the Examiner reviewed Applicant’s disclosure and there is no special definition for the terms “visualization data”.  The meaning behind the terms “visualization data” in the disclosure of the Applicant appears to be open-ended to include many different things and is not explicitly limited to any one particular set of information.  Examples provided of “visualization data” in Applicant’s disclosure appear to be non-limiting examples as well.  
Thus, the prior rejection under 35 USC 103 using the Guy reference reads on the claimed invention as specified by the claim language as recited in independent claim 1 in the present invention.
If the claim language of claim 1 recited something along the lines of: “obtaining visualization data that depicts a 3D item wherein the visualization data does not contain any material information of the 3D item” then the Examiner would agree with Applicant on this point.  However, given the claim language as it currently stands, the Examiner would . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/            Primary Examiner, Art Unit 2699